Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the length of the abstract is 19 words.  Correction is required.  See MPEP § 608.01(b).  This objection is outstanding.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. No 16e [Fig. 12B].  This objection is outstanding.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 6, 7, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woods (2,793,779) in view of Oldroyd et al. (2018/0002026) [Oldroyd].
Re Amended Claim 1, Woods - – a sectional fuel tank – discloses a tank [Fig. 1], comprising: a body defining a chamber therein, the chamber being configured to store a gas at a pressure greater than atmospheric pressure [12, Col. 1 Lines 15-16]; a first mounting element [28, left] extending from the body; and a second mounting element [28, right] extending from the body; wherein the first mounting element and the second mounting element are configured for coupling to a first component of a vehicle [10] and a second component of the vehicle [20], respectively, and the body is configured to carry a structural load between the first component and the second component when the first mounting element and the second mounting element are coupled thereto [Col. 3 Lines 6-8].

    PNG
    media_image1.png
    250
    770
    media_image1.png
    Greyscale

Woods does not expressly disclose that the first component carries a propulsion device and wherein the second component comprises at least one of a wing and a landing element.  However, Oldroyd – an aircraft with a propulsion system – discloses the first component [Oldroyd, 26a] comprises a propulsion device [Oldroyd, 38a] and the second component [Oldroyd, 28a] has a wing [Oldroyd, 48a, Fig. 1d].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the tank having a propeller and a wing at opposite ends of the tank.  One of ordinary skill would be able to modify the shell structure of the Woods tank to have a propeller at one end and the wing at the opposite end, before the effective filing date of the invention with predictable and obvious results, to have a propulsion system to allow for takeoff and landing of the aircraft [Oldroyd, Paragraph 6 Lines 4-8].
Re Claim 6, Woods in view of Oldroyd discloses the invention according to amended claim 1 above; further, the combination discloses the first mounting element is unitary with the body [Woods, fixed in place with bolts 31 and nuts 33 to be unitary, Col. 2 Lines 41-53].
Re Claim 7, Woods in view of Oldroyd discloses the invention according to amended claim 1 above; further, the combination discloses the first mounting element is coupled to the body [Woods, by bolts 31 into orifices 32 and nuts 33].
Re Amended Claim 14, Woods discloses a tank, comprising: a body defining a chamber therein, the chamber being configured to store a gas at a pressure greater than atmospheric pressure [12, Col. 1 Lines 15-16]; and a first mounting element [28, left] on a first portion of the body configured to be coupled to a first component of a vehicle [10]; wherein an outer surface of the body is configured to create a flush junction with an exterior surface of the first component when the first mounting element is coupled to the first component [Fig. 1].
Woods does not expressly disclose that the first component carries a propulsion device; however, Oldroyd – an aircraft with a propulsion system – discloses the first component [Oldroyd, 26a] comprises a propulsion device [Oldroyd, 38a] and the second component [Oldroyd, 28a] has a wing [Oldroyd, 48a, Fig. 1d].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the tank having a propeller and a wing at opposite ends of the tank.  One of ordinary skill would be able to modify the shell structure of the Woods tank to have a propeller at one end and the wing at the opposite end, before the effective filing date of the invention with predictable and obvious results, to have a propulsion system to allow for takeoff and landing of the aircraft [Oldroyd, Paragraph 6 Lines 4-8].
Re Claim 15, Woods in view of Oldroyd discloses the invention according to amended claim 14 above; further, the combination discloses a first orifice [Woods, 32] in communication with the chamber; and a second orifice [Woods, 32] in communication with the chamber [Woods, Fig. 7].
Re Claim 17, Woods in view of Oldroyd discloses the invention according to amended claim 14 above; further, the combination discloses a second mounting element [Woods, 28, right] on a second portion of the body configured to be coupled to a second component of the vehicle [Woods, 11, Fig. 1].
Claims 2, 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Oldroyd as applied to amended claims 1 and 14 above, respectively, and further in view of Blaszczyk (EP 1179702).
The Woods and Oldroyd combination does not expressly disclose that the chamber is configured to store the gas at a pressure greater than approximately 55 to 300 bar; however, Blaszczyk – a storage tank for a gas – discloses the tank structure is capable of handling gas at a pressure above 300 bar [Blaszczyk, Paragraph 14 Lines 1-5].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a tank can store a gas at a pressure above 300 bar.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Woods tank to hold gas at a pressure above 300 bar, before the effective filing date of the invention with predictable and obvious results, to be advantageous to hold cryogenic liquid or hydrogen for a fuel cell system [Blaszczyk, Paragraphs 6 and 7].
Claims 4, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Oldroyd as applied to amended claims 1 and 14 above, respectively, and further in view of Lukiyanets et al. (2011/0139796) [Lukiyanets].
The Woods and Oldroyd combination does not expressly disclose that the body comprises a composite material or metal; however, Lukiyanets – a high pressure container – discloses the container [Lukiyanets, Figs. 4 and 5] discloses the body comprises a metal [Lukiyanets, 1, Paragraph 26 Lines 1-3], and a composite material [Lukiyanets, 2-4, Paragraph 26 Lines 3-5].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a tank that has a metal layer and/or a composite material.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Woods tank to make the tank out of metal and composite materials, before the effective filing date of the invention with predictable and obvious results, for “The result is the construction of a container whose weight is sufficiently low and which can withstand multiple pressure load cycles.” [Lukiyanets, Paragraph 26 Lines 10-12]

Claims 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Oldroyd as applied to amended claims 1 and 14 above, respectively, and further in view of Johnson (2,867,396).
The Woods and Oldroyd combination does not expressly disclose a fairing extending from the body or third and fourth connections to have connection to a fairing.  However, Johnson – an aircraft mounting – discloses the tank [Johnson, 14] with third and fourth connections [Johnson, opposite ends of the tank, Fig. 1] for connection to a fairing [Johnson, 20].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses a tank that has a connection for a fairing to the tank.  See MPEP 2143 (I)(A).  All of the claimed elements are available in the prior art, and one of ordinary skill would be able to modify the Woods tank to have a fairing connected to the body, before the effective filing date of the invention with predictable and obvious results, in order to support the structure of the tank to the body of the aircraft [Johnson, Fig. 1].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that the Woods reference fails to show certain features of applicant’s invention regarding amended claims 1 and 14 {Remarks, Page 7 Lines 1-7}, see Paragraphs 3 and 4 of this Office action to see how Woods in view of Oldroyd meets the claimed limitations regarding Amended Claims 1 and 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736